Citation Nr: 1515101	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-09 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the evaluation for the service-connected thoracolumbar spine disability, characterized as status post microdiscectomy, laminectomy and discectomy of the lumbar spine, was properly reduced from 20 percent to 10 percent effective from January 22, 2010.

2.  Whether new and material evidence has been submitted to reopen the claim     for service connection for rheumatoid arthritis of the distal interphalangeal and proximal interphalangeal joints of both hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from August 1983 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of       a January 2010 rating decision by the Department of Veterans Appeals (VA) Regional Office (RO) that in relevant part reduced the evaluation for the Veteran's thoracolumbar spine disability from 20 percent to 10 percent disabling effective from January 22, 2010.

Review of the Veteran's electronic file in the Veterans Benefit Management System (VBMS) shows that Veteran filed a Notice of Disagreement (NOD) in January  2015 appealing a March 2014 rating decision that denied her request to reopen a previously-denied claim of entitlement to service connection for rheumatoid arthritis.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The Veteran's representative submitted an Appellate Brief in March 2015 asserting that the examination upon which the reduction was based was not as full and complete as the examination upon which the 20 percent rating had been based.  It was also alleged that the condition has increased in severity since the last VA examination in January 2010.  A new examination will be requested to fully and fairly address the claim. 

As noted in the Introduction, the Veteran has submitted an NOD in regard to the   March 2014 rating decision that denied reopening the claim for service connection for rheumatoid arthritis.  Remand is required to enable the AOJ to issue an SOC on this issue.  Manlincon, 12 Vet. App. 238.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Appellant and her representative an SOC on the issue of whether new and material evidence     has been submitted to reopen the claim for service connection for rheumatoid arthritis of the distal and proximal interphalangeal joints of both hands, so that she may have the opportunity to complete an appeal    on this issue (if she so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated her thoracolumbar disability since 2009.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, relevant VA treatment records dating since 2009 should be obtained.  If any requested records are not available, the Veteran should be notified of such. 

3.  Schedule the Veteran for a VA spine examination  to determine the current nature and severity of the Veteran's service-connected thoracolumbar spine disability.  The examiner should review the claims   file and should perform all appropriate tests and diagnostics.

If possible, the examiner should assess the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss, to include during flare-ups.  

4.  Then, the AOJ should readjudicate the rating reduction claim.  If the claim remains denied, issue to the Veteran and her representative a Supplemental Statement of the Case (SSOC) and afford them the appropriate period to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

